Nay   20,   1976



The'Honorable Truett Lather                 Opinion No. R- 929
Executive Director
Texan Hirtorical Commiraion                 Re: Whether a city may
P. 0. Box 12276, Capitol Station            contract with a private
Auntin, Texa8   79711                       organization to roEtore
                                            and maintain an hiatorfc
                                            home.

Dear Mr.      Latimert

     You have a8ked if article 3, 8ection 52 of the TeXa8
Conrtitution would preclude a contract between a city and a
private organixation whereby the private organiration would
receive federal community development fund8 from the city
and in return, the private organization would purcha8e,
rertore and maintain an hirtoric home. See Hou8ing and
Community Development Act of 1974,  42 U.m.   6 5305; Texae
Community Develoment  Act of 1975, V.T.C.S., art. 12691-4;
V.T.C.S., art. 1269j-4.1. We under8tand that the home-
involvid ir the,Scott Home in Fort Worth, which ha8 been
designated a8 a National Landmark by the National Regirter
of Ni8tOriCal Place8 through the United State8 Department of
Interior.

     Your que8tion doe8 not include a 8pecific contract
between the city and me private organization and thu8,
we do not pa88 on the validity Of any 8QeCifiC agreement
in light of .artiole 3, section 52. Neither do we determine
the applicability of any other constitutional or charter
QrOVi8iOn8.
The Honorable Truett Latimer - page 2 @I-626)



     Your 8pecific question 18 whether the city would be
precluded by article 3, 8ection 52 of the Texa8 Conrtitution
fram contracting with a private organization to re8tore,
maintain and operate the home. We do not believe the fact
that the fund8 are part of a federal grant to the city 18
relevant for purpo8e8 of the con8titutional provirion.
Article 3, 8ection 52 provide8 in part:

           (a).Except a8 othenviw  provided by thi8
           8ection, the Legirlature 8hall have no
           power to authorize any county, city, town
           or other political corporation or 8ub-
           divi8ion of the State to lend it8 credit
           or to grant public money or thing of value
           in aid of, or to any individual, a8rociation
           or corporation whatsoever, or to become a
           rtockholder in euch carporation, arrociation
           or company.

     A 8imilar    gue8tion wa8 rai8ed in Attorney Geneial
Opinion N-127    (19731, which rtatedt
               The Current con8truction of thi8 QrOVi8iOn
           18  that it doe8 not prohibit the Legi8lature
           from authorizing a county, city or oth8r
           political corporation or 8ubdivi8io~ to
           8Qend it8 fund8 with private  COIQOratiOn8
           for the achievement of public purQore8.      See,
           for example, State v. Cit of Austin, 331
S.W.2d 737 (TD9m)      +i
                                   an Ellock?       Calvert,
           400 S.W.2d 367 (Tex. 1972).

               It 18 not unulrual for political 8ubdivi8ione
           to contract with private corporation8 to
           perform 8ervice8 or function8 which the govern-
           mental unit might have provided itself. For
           in8tance, in Attorney General   Opinion C-246
            (1964), it wa8 held, after  e very thorough
           di8CU88iOn Of the law, that a Cmi88ioner8
           court could contract with a private entity for
           the care of indigent aged in a private facility.
           In Attorney General Opinion C-334 (1964). it
           wa8 held that a ho8pital dietrict could pay
           private ho8Qitale for the care of indigent
           patient8.




                              p. 3497
The Honorable Truett Latimer - page 3 (H-828)


             In Attorney General Opinion M-043 (1971),
          it was held that Potter County could contract
          with a private non-profit institution for the
          care and 8UpeIViSiOn of.juvenile delinquents.
          Other examples might be cited but we deem the
          foregoing amply sufficient to eupport our
          conclusion that a county may contract with a
          private non-profit corporation for the purpoee
          of creating and maintaining a recreational
          center designed for aged persons under the
          8ame terms and conditions that the county
          itself could create and maintain such a center.
     It it is our opinion article 3, section 52 of the Texas
Constitution does not preclude a city from contracting with a
private organization for restoration, operation and maintenance
of an historic home for the benefit of the public. See
Attorney General Opinions H-740 (1975), H-520 (19751-H-472
(1974); H-445 (1974); H-416 (1975); and H-403 (19751.
                       SUMMARY
          Article 3, section 52 of the Texas Constitu-
          tion does not preclude a city from contracting
          with a private organization for restoration,
          operation and maintenance of an historic
          home for the benefit of the public.




                                 Attorney General of Texas




Opinion Committee
jwb

                              p.3498